DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2021 has been entered.

Status of Claims
Claims 1-18 and 21-23 are pending.  Claims 19-20 are canceled.  Claims 21-23 are newly added.  Claims 2 and 18 are withdrawn as being drawn to a non-elected inventions or species.  Claims 1, 3-17 and 21-23 are examined on their merits in light of the elected species of acrylamide/sodium acryloyldimethyl taurate copolymer/isohexadecane/polysorbate 80 as the binding agent and methacrylate copolymers as the rheology modifiers.  

Information Disclosure Statement 
No Information Disclosure Statement has been filed.  Applicant is reminded of their duty to disclose. 

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

New Rejections 
Claim Rejections - 35 USC § 112(1st paragraph)

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and 23 are rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement.   
The response filed 4/1/2022 introduces NEW MATTER into the claims.  New claim 21 with the limitation of free of solvent does not have clear support in the specification and claims as originally filed.  
In the originally filed disclosure there is inadequate support for “free of solvent”.  There is no disclosure of this phrase in the specification or originally filed claims.  Specifically, the specification recites additional solvent as being optional at paragraph [0014] but does not describe a composition that is solvent free.  Original claim 1 is silent with respect to the composition being free of solvent and does not provide support for claim 21.  Paragraph 14 discloses that the composition of the invention may be shaped or sculpted readily without the additional use of monomer liquid, solvent, oil or mixtures thereof.  The present composition may be contacted with a patting liquid to aid in the shaping of the composition to form a nail coating or artificial nail of a certain shape.  A brush for shaping may be wetted with a patting liquid such as a monomer liquid, solvent, oil, slip agent or mixtures thereof.  Therefore, a solvent can be used but only after the application of the composition.  However, there is no such distinction (i.e., before or after application of the composition) in claim 21 as it is currently drafted.  [0120] discloses that the composition is not mixed with any additional components prior to applying of the composition to the nail. Again, there is no such distinction (i.e., before or after application of the composition) in claim 21 as it is currently drafted.   
Therefore, there is not sufficient support for the composition being solvent free at all times as claim 21 is currently drafted.
Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  
 
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

Claim 21 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in claim 21, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in new claim 21 in the specification or claims, as-filed, or remove these limitations from the claim in response to this Office Action.


The response filed 4/1/2022 introduces NEW MATTER into the claims.  New claim 23 with the limitation of free of oils and essentially free of solvent does not have clear support in the specification and claims as originally filed.  
In the originally filed disclosure there is inadequate support for “free of oils and essentially free of solvent”.  There is no disclosure of either of these phrases in the specification or originally filed claims.  Specifically, the specification recites that impurities may include solvent as being optional at paragraph [0014] but does not describe a composition that is free of solvent.  Original claim 1 is silent with respect to the composition being free of solvent and free of oil and does not provide support for claim 23.  Paragraph 14 discloses that the composition of the invention may be shaped or sculpted readily without the additional use of monomer liquid, solvent, oil or mixtures thereof.  The present composition may be contacted with a patting liquid to aid in the shaping of the composition to form a nail coating or artificial nail of a certain shape.  A brush for shaping may be wetted with a patting liquid such as a monomer liquid, solvent, oil , slip agent or mixtures thereof.  Therefore, a solvent can be used but only after the application of the composition.  However, there is no such distinction (i.e., before or after application of the composition) in claim 23 as it is currently drafted.  [0120] discloses that the composition is not mixed with any additional components prior to applying of the composition to the nail. Again, there is no such distinction (i.e., before or after application of the composition) in claim 23 as it is currently drafted.   
Therefore, there is not sufficient support for the composition being solvent free and oil free at all times as claim 23 is currently drafted.

Thus, one skilled in the art would not understand that applicant was in possession of the currently claimed invention.  
 
Obviousness is not the standard for the addition new limitations to the disclosure as filed.   It is noted that entitlement to a filing date does not extend to subject matter, which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  

New claim 23 recites limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in new claim 23, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in new claim 23 in the specification or claims, as-filed, or remove these limitations from the claim in response to this Office Action.


Rejections Maintained 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The rejection of claims 1 and 3-6 and 9-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vu et al. US 8901199 (12/2014) in view of Rolland et al. US 2009/0263338 (10/22/2009) is maintained.
Vu et al. (Vu) teaches a curable nail coating composition containing hydroxyethylmethacrylate in an amount of about 0 to 50%. (See col. 5, lines 5-15 and claim 1).  Hydroxyethylmethacrylate is called for in instant claim 12.  Hydroxyethylmethacrylate can be a monomer as called for in claim 1.  Vu teaches that monomers such as hydroxyethyl methacrylate are present in an amount of about 0 to 50% which overlaps with the about 25 to about 75% called for in claim 1.  
Vu teaches that its composition also comprises an acetone solvent.   (See col. 11, lines 1-11). Vu teaches a photoinitiator as called for in claim 1. (See Vu claim 15).  Vu teaches the photoinitator hydroxyl cyclohexyl phenylketone.  (See col. 10, lines 35-40).  Vu also teaches a colorant. (See claim 21).  Vu also teaches a rheology modifier that is a methacrylate copolymer as called for in instant claim 6.  (See col. 2, lines 39-53).  Vu teaches that this methacrylate copolymer rheology modifier is important to the 3-D shape of the nail coating.  The methacrylate copolymer rheology modifier is insoluble in the composition as called for in instant claim 7.  
Vu teaches that the acetone allows for the administration of the nail polish and then evaporates to form pores that allow for the easy and complete removal of the polish with another solvent. (See col. 11).  Vu teaches that it provides a protective artificial nail coating having excellent strength and improved adhesion, toughness and scratch resistance. (See col. 2, lines 10-20).  Vu teaches trimethylolpropane trimethacrylate. (See col. 6, lines 25-60).  Trimethylolpropane trimethacrylate is a cross-linker as called for in claim 13.     
Vu’s composition does not have reactive oligomers and reactive polymers as called for in instant claim 10 and only includes inert polymers as called for in instant claim 11.  Vu teaches that the composition is stable and only polymerizes upon exposure to UV radiation. (See col. 3, lines 25-35).  
Vu teaches several embodiments.  In one embodiment, Vu teaches that one coat can form a coating, so Vu’s composition is capable of forming a nail coating in one application without being mixed with any additional components as called for in instant claim 16. (See col. 4, lines 62- col. 5, line 2 and col. 11).  A person of ordinary skill in the art may apply a single coat to provide for nail strengthening or protection of the nail to allow for the nail to grow, such as to deter an individual who was prone to bite or chew on their nails.  
In another embodiment, Vu teaches the application of more than one coat. (See col. 4, lines 49-52).  A basecoat solution is applied and then a color layer solution is applied to the base coat to aid in the spreading and shaping of the nail composition on a nail.  (See col. 4, lines 49-52).  A person of ordinary skill in the art may opt to apply two coats to provide a color coating for the nails on top of a basecoat to give the nail a color coating for ornamental or fashion purposes.    
With respect to the properties of the rheology modifier called for claim 14, the Vu reference is silent on these properties.  Vu teaches the same claimed component in the same amounts (at the overlap of the ranges).  It would be reasonable to expect that the same component in the same amounts used in the same way for the same amount of time would exhibit the same properties in terms of temperature change during curing and stability.  The office does not have the facilities and resources to provide the stability of the composition.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Vu does not teach acrylamide/sodium acryloyldimethyl taurate copolymer/isohexadecane/polysorbate 80.  These deficiencies are made up for with the teachings of Rolland et al.               
Rolland et al. (Rolland) teaches nail varnishes in the form of an emulsion containing one or more water-soluble or water-dispersible polymers obtained from acrylamido-2-methylpropanesulphonic acid (or AMPS) or from one of its salts and from water-soluble monomers having ethylenic unsaturation(s) as gelling agent. (See Abstract).  
Rolland teaches that one of its preferred gelling agents is Acrylamide/Sodium Acryloyldimethyltaurate/Isohexadecane/Polysorbate-80 that is sold under the name Simulgel 600 by SEPPIC.  (See [0022]).  Acrylamide/Sodium Acryloyldimethyltaurate/Isohexadecane/Polysorbate-80 is called for in instant claim 3 and is a binding agent (even though Rolland refers to it as a gelling agent) as called for in instant claim 1.  The binding agent (referred to as a gelling agent in Rolland) is not a wax as called for in instant claim 4.  
Rolland teaches that its gelling agents is present in an amount of from about 0.01 to about 35%, or preferably from 0.1 to 10%, which overlaps or is close to the from about 15 % to about 45% called for in instant claim 1.  (See [0028], [0029]).  Rolland also teaches that its composition through the use of its preferred gelling agents allowed the composition to have easy and rapid application, the formation of a homogeneous, glossy, adherent and flexible dry film in which the emulsion exhibits the advantage of being stable and fluid. (See [0009]).  Thus Rolland teaches that its gelling agent is a results-effective variable, so it would be no more than routine experimentation to experiment to arrive at the amount of gelling agent claimed in claim 1.   
The Acrylamide/Sodium Acryloyldimethyltaurate/Isohexadecane/Polysorbate-80 is inert and does not chemically react to form crosslinking before or after curing by exposure to UV radiation as called for in instant claim 9 because Rolland teaches that the emulsion exhibits the advantage of being stable. (See [0009]).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Vu composition to use 0.01 to 35% of the Acrylamide/Sodium Acryloyldimethyltaurate/Isohexadecane/Polysorbate-80 agent as taught by Rolland in order to have the advantage of composition to have easy and rapid application, the formation of a homogeneous, glossy, adherent and flexible dry film in which the emulsion exhibits the advantage of being stable and fluid as taught by Rolland.  
With respect to the stability properties of the composition called for in claim 15 and the viscosity properties of the composition called for in instant claim 5, the prior art references are silent with respect to the exact properties.  The prior art references teach all of the claimed component in the same amounts (at the overlap of the ranges).  It would be reasonable to expect that the same components in the same amounts used in the same way for the same amount of time would exhibit the same properties in terms of stability.  The office does not have the facilities and resources to provide the stability of the composition.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).

The rejection of claims 7-8 under 35 U.S.C. 103 as being unpatentable over Vu et al. US 8901199 (12/2014) in view of Rolland et al. US 2009/0263338 (10/22/2009) as applied to claims 1 and 3-6 and 9-16 and further in view of Weisberg US 4669491 (7/22/1975) is maintained.
The teachings of Vu in view of Rolland are described supra.  Vu in view of Rolland do not expressly teach insoluble particles of methacrylate polymers.  This deficiency is made up for with the teachings of Weisberg et al.
Weisberg et al. (Weisberg) teaches a curable nail coating composition containing hydroxyethylmethacrylate. (See Weisberg claim 15).  The hydroxyethylmethacrylate is present in particles. (See Weisberg claim 15).  This reads on the rheology modifier as being at least in part present as insoluble microspheres in the composition as called for in instant claim 8.  This also reads on the rheology modifier being a polymer that is insoluble in the composition as called for in instant claim 7.  
Weisberg teaches that it provides a protective artificial nail coating having excellent strength and a glossy surface which imparts a gloss or wet look to ordinary fingernail polishes applied thereto.  (See col. 2, lines 60-66).      
One of ordinary skill in the art would have been motivated to have the rheology modifier be present as insoluble particles as taught by Weisberg in order to have the advantage of a protective artificial nail coating having excellent strength and a glossy surface which imparts a gloss or wet look to ordinary fingernail polishes applied thereto as taught by Weisberg.  


The rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Vu et al. US 8901199 (12/2014) in view of Rolland et al. US 2009/0263338 (10/22/2009) as applied to claims 1 and 3-6 and 9-16 and further in view of Nordstrom US 4249551 (2/10/1981) is maintained.
The teachings of Vu in view of Rolland are described supra.  As previously described Vu teaches several embodiments.  In one embodiment, Vu teaches that one coat can form a coating, so Vu’s composition is capable of forming a nail coating in one application without being mixed with any additional components as called for in instant claim 16. (See col. 4, lines 62- col. 5, line 2 and col. 11).  A person of ordinary skill in the art may apply a single coat to provide for nail strengthening or protection of the nail to allow for the nail to grow, such as to deter an individual who was prone to bite or chew on their nails.  
In another embodiment, Vu teaches the application of more than one coat. (See col. 4, lines 49-52).  A basecoat solution is applied and then a color layer solution is applied to the base coat to aid in the spreading and shaping of the nail composition on a nail.  (See col. 4, lines 49-52).  A person of ordinary skill in the art may opt to apply two coats to provide a color coating for the nails on top of a basecoat to give the nail a color coating for ornamental or fashion purposes.    
Vu in view of Rolland do not expressly teach a first container for the first solution and second container for the second solution.   This deficiency is made up for with the teachings of Nordstrom.
Nordstrom teaches a kit for a nail composition that comprises two containers. The first container contains a nail coating composition and the second container contains a second composition.  (See Abstract and claims 1-6).  The liquid in the first container is applied to the nail and the second composition in the second container is applied to the nail second. (See Abstract and claims 1-6).  
Nordstrom teaches that the containers contain a brush to manipulate the compositions on the nail and to aid the spreading and shaping of the nail composition on a nail. Nordstrom teaches that its containers have the advantage of having a detachable cover having an aperature therein for receiving a brush.  (See Abstract and Figures 1-5.).   This reads on a nail kit having a first container containing an artificial nail sculpting composition and a second container containing a solution for contacting with the first nail sculpting composition to aid in the spreading and shaping of the artificial nail sculpting composition on a nail as called for in instant claim 17.  
Nordstrom teaches that its containers have the advantage of considerably reducing the contamination of the first nail composition with the second nail composition and for reducing the escaping of any volatile aromatic gases escaping from the first or second nail composition. (See col. 1, lines 50 to col. 2, lines 1-3).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention making the Vu in view of Rolland composition to use the first container for the basecoat and the second container for the colored coat of the Vu in view of Rolland composition as taught by Nordstrom in order to have the advantage of considerably reducing the contamination of the first nail composition with the second nail composition and for reducing the escaping of any volatile aromatic gases escaping from the first or second nail composition as taught by Nordstrom.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The rejection of claims 1 and 3-17 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of US Patent No. 9084738 in view of Rolland et al. US 2009/0263338 (10/22/2009) is maintained.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, a methacrylate monomer, acrylamide/sodium acryloyldimethyl taurate copolymer/isohexadecane/polsysorbate 80 binder, a cross-linker and a photoinitiator.  
The claims of US Patent No. 9084738 are also directed to a radiation curable gel nail coating composition comprising photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, a methacrylate monomer, polyurethane dimethacrylate oligomer, and a photoinitiator.  The claims of US Patent No. 9084738 differ from those of the instant application because they are not directed to a acrylamide/sodium acryloyldimethyl taurate copolymer, isohexadecane/polsysorbate 80 binder.  These deficiencies are made up for in the teachings of Rolland et al.    
The teachings of Rolland are described supra.  A person of ordinary skill would have been motivated to replace the polyurethane oligomer with the acrylamide/sodium acryloyldimethyl taurate copolymer/isohexadecane/polsysorbate 80 binder taught by Rolland et al. in the composition of US Patent No. 9084738 in order to have the advantage of composition to have easy and rapid application, the formation of a homogeneous, glossy, adherent and flexible dry film in which the emulsion exhibits the advantage of being stable and fluid as taught by Rolland.  
Claim 1 and 3-17 are directed to an invention not patentably distinct from claim 1-35 of commonly assigned US Patent No. 9084738.  Specifically, see above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US Patent No. 9084738, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.


The rejection of claims 1 and 3-17 on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of US Patent Application No. 16/310422 in view of Rolland et al. US 2009/0263338 (10/22/2009) is maintained.
          Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, a methacrylate monomer, acrylamide/sodium acryloyldimethyl taurate copolymer, isohexadecane/polsysorbate 80 binder, a cross-linker and a photoinitiator.  
The claims of US Patent Application No. 16/310422 are also directed to a photopolymerizable cosmetic nail coating composition comprising photopolymerizable gel nail coating composition comprising hydroxyethylmethacrylate, isobornyl methacrylate, polyurethane dimethacrylate oligomer, and a photoinitiator.  The claims of US Patent Application No. 16/310422 differ from those of the instant application because they are not directed to a methacrylate copolymer rheology modifier specifically.  This deficiency is made up for with the teachings of Vu.   
The teachings of Rolland are described supra.  A person of ordinary skill would have been motivated to replace the polyurethane oligomer with the acrylamide/sodium acryloyldimethyl taurate copolymer/isohexadecane/polsysorbate 80 binder taught by Rolland et al. in the composition of US Patent Appn. No. 16/310422 in order to have the advantage of composition to have easy and rapid application, the formation of a homogeneous, glossy, adherent and flexible dry film in which the emulsion exhibits the advantage of being stable and fluid as taught by Rolland. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 and 3-17 are directed to an invention not patentably distinct from claim 1-23 of commonly assigned US Patent Application No. 16/310422.  Specifically, see above.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US Patent Application No. 16/310422, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.


Allowable Subject Matter
Claim 22 contains allowable subject matter.  The prior art does not teach or suggest a photopolymerizable composition with the recited amounts of rheology modifiers, methacrylate monomers, photoinityators or binding agent wherein the composition is free of non-impurity solvent. 
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments 
Applicants’ comments of April 1, 2021 have been fully reviewed and are not found to be persuasive for the reasons described below.
Applicants note the amendments to claims 7-8 and 14 to address the indefiniteness rejections and the rejections have been withdrawn above.
Applicants argue that the combination of Vu in view of Rolland fails to disclose each and every feature of claim 1.  Applicants assert that in particular neither Vu nor Rolland teach the from about 15 wt% to about 45 wt% of the binding agents in claim 1.  Applicants assert that it is misplaced to rely on paragraphs [0028]-[0029] because the from about 0.01 to 35 wt% relates only to the dispersed phase rather than the total composition.
Additionally, Vu and Rolland are not combinable because Rolland is directed to an aqueous nail varnish composition that seeks to reduce the content of volatile organic solvents.  By contrast, Vu relies on the use of large amounts of volatile organic solvents in order to increase the porosity of the nail coating.  Therefore a skilled artisan would not have been motivated to combine the gelling agents taught in Rolland for use with the organic sol vent based system of Vu, nor would the person of skill have any reasonable expectation of successfully preparing a suitable composition.  Applicants assert that the combination of Vu and Rolland would not be made by a skilled artisan absent impermissible hindsight.
Applicants also note that Vu is directed to a solvent-based technology that is not relevant to the presently claimed compositions, and Vu also does not teach the advantageous properties described in the instant inventions’ specification.  Applicants also assert that Weisberg and Nordstrom do not cure these described deficiencies of Vu and Rolland.  
Applicants request that the non-statutory obviousness-type double patenting rejection be held in abeyance.

Applicants’ arguments have been carefully considered and are not found to be  persuasive.  Specifically, Applicants’ argument that Vu and Rolland are not combinable because Rolland is directed to an aqueous nail varnish composition that seeks to reduce the content of volatile organic solvents but Vu uses large amounts of volatile organic solvents in order to increase the porosity of the nail coating is not found to be persuasive.  This would not discourage a skilled artisan from using a gelling agent which Rolland expressly teaches allows the composition to have easy and rapid application, the formation of a homogeneous, glossy, adherent and flexible dry film in which the emulsion exhibits the advantage of being stable and fluid in the composition of Vu.  Applicants do not address this articulated motivation but it remains a powerful motivation.  
Applicants’ argument that there is not reasonable expectation of success is also unpersuasive. The Examiner notes that Applicants have not provided any evidence that there can be no reasonable expectation of success.  In the absence of evidence to the contrary, and in light of the considerable advantages to be gained by combining the teachings of the references, it does appear that there is a reasonable expectation of success.  Moreover, “[o]bviousness does not require absolute predictability of success. .. . For obviousness under § 103, all that is required is a reasonable expectation of success.” In re O’Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988).  
It should be noted that all of the references are directed to acrylic nail formulations.  Given the similar nature of the references and the motivation laid out in the rejections above, which Applicants have not addressed, the elements of the claimed invention are taught and there is motivation to combine their teachings.  
Applicants argument with regard to Rolland not teaching the amount of binding agent claimed is also not found to be persuasive.  As described above, Rolland teaches that its gelling agents is present in an amount of from about 0.01 to about 35%, or preferably from 0.1 to 10%, which overlaps or is close to the from about 15 % to about 45% called for in instant claim 1.  (See [0028], [0029]).  Rolland teaches that its preferred gelling agents allowed the composition to have easy and rapid application, the formation of a homogeneous, glossy, adherent and flexible dry film in which the emulsion exhibits the advantage of being stable and fluid. (See [0009]).  Thus Rolland teaches that its gelling agent is a results-effective variable, so it would be no more than routine experimentation to experiment to arrive at the amount of gelling agent claimed in claim 1.   Applicants have not addressed that the gelling agent is a results-effective variable and have not noted that the preferred amounts that are taught of from 0.1 to 10% are quite close to the claimed range of from about 15% to about 35%.  It would be routine experimentation and quite east to experiment to arrive at the claimed about 15% given that 10% is taught to be a preferred amount.  
Applicants’ argument that Vu is directed to a solvent-based technology that is not relevant to the presently claimed compositions is not found to be persuasive because it is well established that the prior art does not need to recognize the same problem as the Applicant.  In KSR Int' l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court cautioned that, "[i]n determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." Id. at 419. See also MPEP 2144(IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).
With respect to Applicants’ assertion that impermissible hindsight has been employed, the rejection is not an exercise in impermissible hindsight.  Applicants arguments that hindsight was used are also found to be unpersuasive because all the claimed elements are taught in the prior art references themselves and so is the motivation to combine them.  Thus the rejection relies on only knowledge from the prior art references themselves, such as the nexus between cinnamon and blood sugar, and knowledge which was within the level of ordinary skill at the time the claimed invention was made.  
Applicants request to hold the double patenting rejection in abeyance until there is an indication of allowability of claims is noted.  Applicant is reminded that a request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02).  Thus, the double patenting rejection is maintained for reasons of record as no action regarding this rejection has been taken by applicants at this time.


Conclusion
No claims are allowed. Claim 22 is objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619